DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Image Decoding Apparatus and Image Coding Apparatus That Involves Bi-Prediction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0230350 A1 (“Chen”) in view of Generalized bi-prediction for inter coding (“Chen2”) (Note: Chen2 is provided in the IDS).
	Regarding claim 1, Chen discloses an image decoding apparatus (e.g. see video decoder in Fig. 9) for performing image decoding processing with reference to a prediction image (e.g. see reference picture store in Fig. 10 used for generating prediction signal such as in equation (2)), the image decoding apparatus comprising: a prediction image generation circuit (e.g. see generalized bi-prediction in Fig. 9) configured to generate a bi-prediction image (e.g. see bi-prediction, e.g. see at least paragraphs [0033], [0040]) by using weight coefficients (e.g. see weight values, e.g. see at least paragraphs [0040], [0062]) 
	Although Chen discloses the weight coefficients of the second prediction are coefficients derived based on a GBI index decoded for each CU from the coded data (e.g. see at least binarization method shown in Fig. 8, e.g. see at least paragraph [0083]), it is noted Chen differs from the present invention in that it fails to particularly disclose based on a table. Chen2 however, teaches based on a table (e.g. see binarization scheme shown in Table 1). 

	Regarding claim 5, although Chen discloses the predetermined value (e.g. see at least pre-determined codeword assignment in which weight index associated with the 0.5 weight may be assigned with the shortest codeword, e.g. see at least paragraphs [0086]-[0088]), it is noted that Chen differs from the present invention in that it fails to particularly disclose  wherein the predetermined value is 0.  Chen2 however, teaches wherein the predetermined value is 0 (e.g. see Table 1 showing weight index 3 associated with 0.5 weight has codeword equal to 1 under Scheme #1; a person having ordinary skill in the art would have no difficulty recognizing that 0 and 1 can be interchanged).  The motivation above in the rejection of claim 1 applies here. 
	Regarding claim 6, Chen further discloses wherein in a case that the GBI index is not equal to the predetermined value or the first prediction is off, the prediction image generation circuit generates the bi-prediction image by using the weight coefficients of the second prediction (e.g. see at least pre-determined codeword assignment in which weight index associated with the 0.5 weight may be assigned with the shortest codeword, e.g. see at least paragraphs [0086]-[0087]; thus, if the weight index is not equal to the weight index associated with 0.5 weight, conventional bi-prediction with weights 0.5s are not used or off and the generated bi-prediction image would be from the generalized bi-prediction with weights other than 0.5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al., US 2021/0037258 A1, discloses a generalized bi-prediction for video coding with reduced coding complexity
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485